Citation Nr: 0943104	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-38 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had service with the Philippine Commonwealth Army 
from November 1941 to May 1942 and Regular Philippine Army 
from May 1945 to May 1946.  He died in June 1997.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which found that the appellant 
had not submitted new and material evidence to reopen the 
service connection claim for the cause of the Veteran's 
death.  The appellant was scheduled for an October 2009 Board 
video conference hearing but did not report or indicate any 
desire to reschedule.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The RO denied the appellant's claim to reopen service 
connection for the cause of the Veteran's death in July 2005.  
The appellant did not appeal this decision.

2.  Evidence submitted since the last July 2005 denial does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
July 2005 RO decision and the claim of entitlement to service 
connection for the cause of the Veteran's death is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156, 3.159, 3.160, 
20.1103 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2008.  The RO provided the appellant 
with additional notice in March 2009.  The notification 
substantially complied with the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Hupp v. Nicholson, 21 Vet. 
App. 342 (2007); and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim to reopen service connection for the cause of the 
Veteran's death is denied below.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records.  A medical opinion 
was not provided, as the appellant has not submitted new and 
material evidence to reopen the claim.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the claims file; and the 
claimant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The RO originally denied service connection for the cause of 
the Veteran's death in October 2002 on the basis that the 
evidence of record did not show that the conditions that lead 
to the Veteran's death began in service or were caused by 
some event in service.  The appellant did not appeal this 
decision and it became final.  38 C.F.R. §§ 3.104, 3.160(d), 
20.1103.  

The appellant submitted a claim to reopen service connection 
for the cause of the Veteran's death in May 2005.  The RO 
denied this claim in July 2005 finding that the appellant had 
not submitted new and material evidence to reopen the claim.  
In July 2005, the appellant submitted a note reiterating the 
information she was given in her October 2002 denial.  She 
also noted the regulations pertaining to Philippine veterans.  
She did not, however, appeal the July 2005 decision; so that 
decision became final, as well.  Id. 

The appellant filed another claim to reopen service 
connection for the cause of the Veteran's death in September 
2007.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence of record at the time of the last final denial in 
July 2005 included the Veteran's service treatment records, 
which were negative for any medical condition including any 
abdominal condition, and the Veteran's death certificate, 
which showed the Veteran died in June 1997 with the immediate 
cause of cardiopulmonary arrest, antecedent cause of 
pulmonary malignancy, and the underlying cause of massive 
gastrointestinal bleeding.  Another significant condition 
contributing to death was hypertension.  
A private physician, Dr. R., submitted a statement in January 
2002 that the Veteran was treated from September 1990 to 
March 1997 for epigastric pain and had diagnoses of peptic 
ulcer disease and hypertension.  The physician noted that 
during the Second World War, the Veteran started to 
experience on and off epigastric pain, which was aggravated 
by fasting due to shortage of food supply during the war.  
After the war, the condition somehow diminished in frequency 
and was relieved by food intake.  However, during the last 10 
years of the Veteran's life, the epigastric pain recurred in 
frequency and intensity.  Dr. R. submitted another letter in 
September 2002 making similar assessments.  He also noted the 
Veteran's cause of death as it is noted on his death 
certificate.  He submitted further, however, that the cause 
of death was due to massive gastrointestinal bleeding 
secondary to peptic ulcer disease.  Dr. T submitted a 
statement in September 2002 also noting the Veteran's cause 
of death as it is noted on the death certificate.

Evidence considered since the last final rating decision in 
July 2005 includes articles submitted by the appellant on the 
relationship between long-term stress, Helicobacter pylori 
infection, and peptic ulcers, which determined that long-term 
stress might have a role in the pathogenesis of peptic 
ulcers.   

The evidence received since the last final RO decision is 
new, as it was not previously submitted.  The evidence is not 
material, however, as it does not raise a reasonable 
possibility of substantiating the appellant's claim.  The 
articles showing that long-term stress can lead to ulcer 
development does not address the material fact necessary to 
substantiate the appellant's claim, specifically that the 
Veteran's death-causing massive gastrointestinal bleeding in 
1997 was caused by stress he experienced in service more than 
50 years earlier.  Nothing submitted since the time of the 
last rating decision points to any material fact necessary to 
substantiate the claim; mainly that the Veteran's cause of 
death is related to his service.  Therefore, none of the 
information submitted since the last final rating decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claim is not 
warranted. 38 U.S.C.A. § 5108.
ORDER

New and material evidence has not been submitted to reopen a 
service connection claim for the cause of the Veteran's death 
and the claim is not reopened.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


